 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES SPROWLS,                           )   NO. EDCV 17-0499-KS
11                                            )
                           Plaintiff,
12                                            )
               v.                             )   ORDER AWARDING EQUAL ACCESS TO
13                                            )   JUSTICE ACT ATTORNEY FEES AND
14   NANCY A. BERRYHILL, Acting               )   EXPENSES PURSUANT TO 28 U.S.C. §
     Commissioner of Social Security          )   2412(d)
15                                            )
                      Defendant.
16                                            )
     _________________________________
17
18         Based upon the Stipulation for Award of EAJA Fees pursuant to 28 U.S.C. § 2412(d)
19   (“Stipulation”), which was filed on October 31, 2018, IT IS ORDERED that fees in the
20   amount of $3,900.00 as authorized by 28 U.S.C. § 2412(d) shall be awarded, subject to terms
21   of the Stipulation.
22
23   DATED: November 1, 2018
24
25
                                                      ____________________________________
26                                                            KAREN L. STEVENSON
27                                                    UNITED STATES MAGISTRATE JUDGE
28

                                                  1
